DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 8/8/2022 in pages 7-8 are persuasive. None of the prior arts teach or suggest a vehicle built-in electric jack system as claimed in claims 1 or 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070013537 A1 A vehicle mounted jack system includes a plurality of jacks each disposed adjacent a respective tire of a vehicle and a plurality of mounting brackets for mounting each jack in a vertical position to underside of such vehicle. A control circuits includes a handheld portion having a plurality of switch means each associated with a respective one of the plurality of jacks and manually and selectively operable for generating a first signal to initiate movement of the respective jack into the extended position and a second signal to initiate movement of the respective jack into the retracted position. A drive system, which is responsive to the first and second signal, moves the plurality of jacks between the retracted and the extended position. The system is employable for changing tires, annunciating that a motor vehicle has likely been stolen and for at least monitoring tire pressure.
US 6991221 B1 An automatic jacking system for automotive vehicles includes four sculpe jacks hingably mounted to the frame of the vehicle adjacent the vehicle wheels and hydraulic and electrical lines that communicate with the jacks for operating and controlling the jacks. The hydraulic lines couple the jacks to a fluid reservoir and pump of the hydraulic system, and the electrical lines extend from individual solenoids mounted on each jack to a control panel wherein an in-line fuse is disposed between the solenoids and the control panel switches for that jack and wheel. The control panel also includes a pressure switch for locking each jack in place, and each jack has an associated leak detection sensor that communicates with the control panel switch associated with that jack so that detection of a leak will cause the control panel switch for that jack to blink on and off thereby alerting the individual of a dangerous condition.
US 6142501 The recreational vehicle jack remote control is for use with a recreational vehicle having a pair of support jacks which are raised and lowered by an electric motor connected to the jacks. The electric motor is controlled by a normally open, double-pole, triple throw switch in the recreational vehicle. The recreational vehicle jack remote control is a modification of the circuit which includes a portable radio frequency transmitter, at least one radio frequency receiver mounted in the recreational vehicle, and a plurality of relays. The transmitter has an "up" button for raising the support legs, and a "down" button for lowering the support legs. When the "up" button is pressed, the relay coil of at least one relay is energized, closing the relay switch contacts to apply current to the electric motor with the proper polarity for raising the legs. When the "down" button is pressed, the relay coil of at least one relay is energized, closing the relay switch contacts to apply current to the electric motor with the opposite polarity for lowering the legs.
US 5931500 A A vehicular hydraulic jack system is provided including a fluid reservoir mounted within the vehicle and a fluid pump connected to the fluid reservoir. The fluid pump is adapted to generate pressurized fluid upon the actuation thereof and further release pressurized fluid when deactuated. Four hydraulic jacks each include a cylinder adapted to extend downwardly upon receipt of pressurized fluid and further retract when the pressurized fluid is released therefrom. Also included is a transmission control mechanism including a sensor for generating a park signal only when a transmission of the vehicle is placed in a park mode. A hydraulic jack control panel functions to direct and release pressurized fluid to and from the hydraulic jacks via the fluid pump only upon the receipt of the park signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689